Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Fig. 3A; Missing lines and arrows between boxes 12 and 16
Fig. 3A; Missing lines and arrows between boxes 16 and 18
Fig. 3A; Missing line from bottom (YES) of decision box 22 to connecting line between boxes 24 and 26
Fig. 3A; boxes 28, 30, 34, 38 do not depict “one or more” process, Fig. 3B correctly depicts the “one or more” process
Fig. 3B; Missing line from bottom (YES) of decision box 56 to connecting line between boxes 58 and 60
Fig. 3B; Line for (YES) answer on decision diamond 70 should move from bottom to right side of decision diamond 70
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
¶ 51; Parenthetical acronym (EPICS) for Electronic Product Code Information Services should read (EPCIS). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 contains the trademark/trade name EPCIS (Electronic Product Code Information Services).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe open source ,  and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-20 are directed to a method of tracing a food product during a donation or disposal event (i.e., a process). Therefore, Claims 1-20 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Re. Claim 1
configuring an application to receive a data set about the food product;
inputting the data set into the application;
using the application to implement the donation or disposal event in relation to the food product; and
making the data set available to a user.

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)

The limitations of configuring to receive and inputting into a data set for using to  implement a donation or disposal event of a food product, covers a commercial or legal interaction of the legal obligations of tracing the food products for various federal, state and local requirements relating to the safety, tracking and tax status of donated food items. For example "configuring", "inputting", “using” and "making available" in the context of this claim encompasses commercial or legal interaction, including recording data set for legal compliance.  
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (YES
Claim 1 does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a software application having the following three processes: configuration and setup of the application, execution of the food product item donation or disposal event, and the viewing and/or extraction and further processing of the captured data from the data log of the updates to the donated or disposed of food product information, which is insufficient to integrate into a practical application.  
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation  or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the  judicial exception to a particular technological environment, merely taking this abstract idea on compliance and applying it to distributed ledgers.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO
Claim 1 does not recite additional elements beyond the judicial exceptions.  The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible, which is insufficient to integrate into a practical application.
Dependent Claims 2-11 only elaborate on Claim 1, so are rejected under 35 U.S.C. § 101.
The analysis above applies to all statutory categories of invention, so independent Claims 12 and 18, dependent Claims 13-16 and dependent Claims 19 and 20 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103

Claims 1-4, 7-10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Bancroft (US 20190339672, hereafter “Bancroft”).
Claim 1, Whitman teaches A method of tracing a food product designated for a donation or disposal event (¶ 9;  The present disclosure describes a method of tracking food donations,) comprising:
Whitman does not teach configuring an application to receive a data set about the food product;
However, Bancroft does teach configuring an application to receive a data set about the food product (¶ 67; One goal of food product input system 501 is to allow the system to be configured around the types of food that are to be sold. For example, if Pizzas, hot dogs, and sushi are product data, then downstream systems such as food facility inventory system 520 and food facility 512 must be designed to accommodate the specific configuration of one or more product 1337).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Bancroft’s inventory management system with a computer networked system that operably communicates with the trailer management system and the food preparation system. The inventory management system measures the consumables that are depleted on a per trailer basis and both plans the restocking and delivery of that inventory (Bancroft, ¶ 6).
Bancroft further teaches inputting the data set into the application (¶ 62; Input devices 204 comprises device of any type suitable for receiving user input. In some embodiments, it is thought that examples of input devices 204 may include: a keyboard, 
Whitman teaches using the application to implement the donation or disposal event in relation to the food product (¶ 261; There may be regulations regarding food donation such as favoring food donation over waste disposal. The data provided by the methods and systems of this disclosure may be used to meet legal reporting requirements with reports of compliance with the different regulations, to document food donations for tax credits, sustainability reporting, and the like., Examiner notes that a selection between disposal and donation occurs based on regulatory requirements within the methods and systems.); and
Whitman teaches making the data set available to a user (¶ 164; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item.).
Claim 2, Whitman and Bancroft teach The method of claim 1  Whitman teaches further comprising the step of printing at least a portion of the data set onto a label and applying the label to the food product (¶ 14;  The present disclosure describes a system for tracking waste or recyclable material in a transported material stream and providing at least one of billing 
Claim 3, Whitman and Bancroft teach The method of claim 1 Whitman teaches further comprising the step of updating the data set during the donation or disposal event (¶ 113; Such methods and systems may include information identifying the origination site of each unit of material for return wherein each RFID tag a comprises GPS tracker; an RFID reader at return center for reading an RFID tag on each unit; a logic and data storage module for associating each label information from each unit of material with data characteristic of the unit material; a communication module for transferring label information and GPS data to a [an] analytic server; and an analytic server for tracking returned material from origination site through return center.).
Claim 4, Whitman and Bancroft teach The method of claim 1, Bancroft further teaches wherein the step of configuring the application further comprises selecting a category or a sub-category that includes the food product 
Claim 7, Whitman and Bancroft teach The method of claim 1, Whitman teaches wherein the step of configuring the application further comprises creating a data log (¶ 239; The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like.).
Claim 8, Whitman and Bancroft teach The method of claim 1, Whitman teaches wherein the data set comprises one or more of the following: (a) a description of the food product; (b) a quantity of the food product; (c) an expiration date for the food product; and (d) a destination for the food product.
Claim 9, Whitman and Bancroft teach The method of claim 1, Whitman teaches wherein the step of making the data set available comprises posting the data set to at least one of the following: a server, a network, a cloud based application, or a hyper ledger (¶ 385; The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, cloud server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware., The examiner points out that the methods include the data set.).
Claim 10, Whitman and Bancroft teach The method of claim 1, Whitman teaches wherein the step of making the data set available comprises storing the data set to a memory device (¶ 239; The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like. This data may be summarized in a dashboard and may be shared with other systems, such as financial systems, accounting systems, regulatory compliance systems, planning systems, and the like., the Examiner notes that sharing is accomplished by storing the data and sharing with other systems).
Claim 12, Whitman teaches A method for tracing a food product
Whitman doesn’t teach selecting the food product
However, Bancroft does teach selecting the food product (¶ 67; One goal of food product input system 501 is to allow the system to be configured around the types of food that are to be sold. For example, if Pizzas, hot dogs, and sushi are product data, then downstream systems such as food facility inventory system 520 and food facility 512 must be designed to accommodate the specific configuration of one or more product 1337., Examiner notes the configuration is developed in preparation of selecting.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Bancroft’s inventory management system with a computer networked system that operably communicates with the trailer management system and the food preparation system. The inventory management system measures the consumables that are depleted on a per trailer basis and both plans the restocking and delivery of that inventory (Bancroft, ¶ 6).
Whitman teaches selecting a donation event or a disposal event
Bancroft further teaches entering a data set related to the food product into a traceability application (¶ 62; Input devices 204 comprises device of any type suitable for receiving user input. In some embodiments, it is thought that examples of input devices 204 may include: a keyboard, a touchscreen, a microphone, a mouse, a touchpad, or a trackball.  Memory 205 comprises a mechanism designed to store program instructions, state information, and the like for performing various operations described herein, and may be storage devices 207, in some embodiments.);
Whitman teaches using the traceability application to create a label containing at least a portion of the data set (¶ 14; The present disclosure describes a system for tracking waste or recyclable material in a transported material stream and providing at least one of billing information, credit information, and reporting information with respect to the material, wherein the system according to one disclosed non-limiting embodiment of the present disclosure mau [may] include a label associated with a batch of waste or recyclable material at an originating site,); and
Whitman teaches applying the label to a container for the food product (¶ 14; the label including label information and being associated with at least one of the batch of material and a container for the material at the originating site, the label information comprising at least one of identifier information identifying the originating site and information about the material,).
Claim 13, Whitman and Bancroft teach The method of claim 12, Whitman teaches further comprising the step of allowing a user to access the data set in the traceability application during the selected donation or disposal event (¶ 164; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item.).
Claim 17, Whitman and Bancroft teach The method of claim 12, Whitman teaches wherein the data set comprises one or more of the following: (a) a description of the food product; (b) a quantity of the food product; (c) an expiration date for the food product; or (d) a destination for the food product (¶ 9; if the collected food is in compliance with regulations, determining that the collected food is be donated; determining a quantity of the food to be donated; and documenting the quantity of the food to be donated.).
Claim 18, Whitman teaches A method for tracing a food product during a donation or disposal event (¶ 9; The present disclosure describes a method of tracking food donations,) comprising:
Whitman doesn’t teach entering data about the food product and the donation or disposal event into an application Bancroft further teaches inputting the data set into the application
However, Bancroft does teach entering data about the food product and the donation or disposal event into an application (¶ 62; Input devices 204 comprises device of any type suitable for receiving user input. In some embodiments, it is thought that examples of input devices 204 may include: a keyboard, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Bancroft’s inventory management system with a computer networked system that operably communicates with the trailer management system and the food preparation system. The inventory management system measures the consumables that are depleted on a per trailer basis and both plans the restocking and delivery of that inventory (Bancroft, ¶ 6).
Whitman teaches using the application to print a label containing at least a portion of the data
Whitman teaches applying the label to a container for the food product (¶ 14; the label including label information and being associated with at least one of the batch of material and a container for the material at the originating site, the label information comprising at least one of identifier information identifying the originating site and information about the material,).
Claim 20, Whitman and Bancroft teach The method of claim 18, Whitman teaches  further comprising the step of enabling a user to extract the data from the application (¶ 164;  In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item.).
Claims 5, 6, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Bancroft (US 20190339672, hereafter “Bancroft”) further in view of Selina et al. (US 2020/0342380, hereafter “Selina”).
Claim 5, Whitman and Bancroft teach The method of claim 1, Whitman and Bancroft do not teach wherein the step of configuring the application further comprises inputting a reason for the donation or disposal event.
However, Selina does teach wherein the step of configuring the application further comprises inputting a reason for the donation or disposal event (¶ 30; For example, when a charitable institution receives a donated charitable good or determines a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Selina’s to utilize the trained machine-learning model 101 to automatically tie together donated items and real-time or even anticipated geographic or demographic needs. In this way, the system 100 can advantageously leverage the donation management data already maintained in the donated items database 107, the category needs database 109, and/or the geographic database 111 to automatically predict which charitable goods may be need, where, and at what time in a given area (Selina ¶ 30).
Claim 6, Whitman and Bancroft teach The method of claim 1, Whitman and Bancroft do not teach wherein the step of configuring the application further comprises inputting the identity of the recipient of the food product 
However, Selina teaches wherein the step of configuring the application further comprises inputting the identity of the recipient of the food product (¶ 4; According to another embodiment, an apparatus for predictive management or distribution of a charitable good comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Selina’s to utilize the trained machine learning model 101 to automatically tie together donated items and real-time or even anticipated geographic or demographic needs. In this way, the system 100 can advantageously leverage the donation management data already maintained in the donated items database 107, the category needs database 109, and/or the geographic database 111 to automatically predict which charitable goods may be need, where, and at what time in a given area (Selina ¶ 30).
Claim 11, Whitman and Bancroft teach The method of claim 1, Whitman and Bancroft do not teach wherein the step of making the data set available comprises displaying the data set on an interactive user display. 
However, Selina teaches wherein the step of making the data set available comprises displaying the data set on an interactive user display (¶ 31; In one embodiment, the system 100 enables a user (e.g., a charitable institution) to enter or to identify a receipt of donated items at a charitable facility into the donated items database 107 using one or more user equipment (UE) 115a-115n (also collectively referred to herein as UEs 115) (e.g., a client terminal, a mobile device, etc.). In one instance, the UEs 115 have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Selina’s to utilize the trained machine-learning model 101 to automatically tie together donated items and real-time or even anticipated geographic or demographic needs. In this way, the system 100 can advantageously leverage the donation management data already maintained in the donated items database 107, the category needs database 109, and/or the geographic database 111 to automatically predict which charitable goods may be need, where, and at what time in a given area (Selina ¶ 30).
Claim 14, Whitman and Bancroft teach The method of claim 12
However, Selina teaches further comprising the step of allowing a user to modify the data set in the traceability application (¶ 9; For various example embodiments of the invention, the following is also applicable: a method comprising facilitating creating and/or facilitating modifying (1) at least one device user interface element and/or (2) at least one device user interface functionality, the (1) at least one device user interface element and/or (2) at least one device user interface functionality based, at least in part, on data and/or information resulting from one or any combination of methods or processes disclosed in this application as relevant to any embodiment of the invention, and/or at least one signal resulting from one or any combination of methods (or processes) disclosed in this application as relevant to any embodiment of the invention.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Selina’s to utilize the trained machine-learning model 101 to automatically tie together donated items and real-time or even anticipated geographic or demographic needs. In this way, the system 100 can advantageously leverage the donation management data already maintained in the donated items database 107, the category needs database 109, and/or the geographic database 111 to automatically predict which charitable goods may be need, where, and at what time in a given area (Selina ¶ 30).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Bancroft (US 20190339672, hereafter “Bancroft”) further in view of National Institute of Standards and Technology (Special .
Claim 15, Whitman and Bancroft teach The method of claim 12, Whitman and Bancroft don’t teach further comprising the step of creating an EPICS event record 
However, NIST does teach further comprising the step of creating an EPICS event record (¶ 2.4.2.; Therefore, analytic systems are often based on commercial database software or legacy applications that support processing of data other than RFID data. Analytic systems that are a part of the EPCglobal Network and process data based on tags that comply with EPCglobal standards are called EPC Information Services (EPCIS).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize NIST’s EPCIS technologies guidance to correlate RFID data with non-RFID business records imported from other databases, such as records from business partners, customers, logistics service providers, and suppliers (NIST, ¶ 2.4.2.).
Claim 16, Whitman and Bancroft teach The method of claim 15, Whitman and Bancroft don’t teach further comprising the step of posting the EPICS event record to at least one of the following: a server, a network, a cloud based application, or a hyper ledger
However, NIST does teach further comprising the step of posting an EPICS event record (¶ 2.4.2.; Therefore, analytic systems are often based on commercial database software or legacy applications that support processing of data other than RFID data. Analytic systems that are a part of the EPCglobal Network and process 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize NIST’s EPCIS technologies guidance to correlate RFID data with non-RFID business records imported from other databases, such as records from business partners, customers, logistics service providers, and suppliers (NIST, ¶ 2.4.2.).

    PNG
    media_image1.png
    652
    1065
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627